DONNA R. GEHL, CSR, RPR
                          422nd District Court, Official Court Reporter
                                       100 West Mulberry
                                      Kaufman, Texas 75142
                                    Telephone: 972-932-0258
                                     Facsimile: 972-932-8067

                                                       July 9, 2015


                                                                               FILED IN
Clerk of the Court                                                    COURT OF CRIMINAL APPEALS
Court of Criminal Appeals
P.O. Box 12308                                                                   July 9,2015
Capitol Station
Austin, Texas 78711i                                                      ABELACOSTA, CLERK

Re: Williams, Eric Lyle
    CCA No. AP-77,053
    TCC No. 32021-422


Clerk of the Court:


I am respectfully requesting an extension of an additional 45 days in which to prepare the reporter's
record in the above case. Due to the size of the record and courtroom obligations, I am unable to have
the record completed by the current filing due date ofJuly 16th. Your consideration is greatly
appreciated.

Sincerely,

/s/ Donna R. Gehl,